Citation Nr: 0406815	
Decision Date: 03/16/04    Archive Date: 03/30/04

DOCKET NO.  03-01 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for residuals of a concussion.

2.  Entitlement to service connection for residual disability 
of heat exhaustion.

3.  Entitlement to service connection for scar tissue of the 
right leg, claimed as a residual of a laceration wound.


ATTORNEY FOR THE BOARD

Eric S. Leboff


INTRODUCTION

The veteran had active service from September 1988 until 
September 1990.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a November 2001 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Chicago, Illinois.


FINDINGS OF FACT

1.  The service-connected post concussion syndrome is 
manifested by subjective complaints of headaches.  

2.  The competent (clinical) evidence of record does not 
establish a current chronic residual disability of heat 
exhaustion.

3.  The competent (clinical) evidence of record establishes 
that the veteran has scar tissue of the right leg as a 
residual of a laceration wound in service. 


CONCLUSIONS OF LAW

1.  The schedular criteria for an initial evaluation in 
excess of 10 percent for  residuals of a concussion have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.124a, Diagnostic Code 8045 (2003); 38 C.F.R. § 4.130, 
Diagnostic Code 9304 (2003).

2.  Chronic residual disability of heat exhaustion was not 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1101, 1110, 1131, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.307, 3.309 (2003).

3.  Scar tissue of the right leg, residual of a laceration 
wound of the right leg, was incurred in active service.  
38 U.S.C.A. §§ 1101, 1110, 1131, 5103A, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial matters

The VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  
VCAA includes an enhanced duty on the part of VA to notify a 
claimant of the information and evidence necessary to 
substantiate a claim for VA benefits and which evidence, if 
any, the claimant is expected to obtain and submit, and which 
evidence will be retrieved by VA.  See 38 U.S.C.A. § 5103(a) 
and (b) (West 2002).  Also see Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  

The Board has considered VA's duty to inform the veteran of 
the evidence needed to substantiate his claim and to assist 
him in obtaining the relevant evidence, and finds that the 
provisions of the law and regulation apply to the veteran's 
claim.  The Board further finds that development of the issue 
on appeal has proceeded in accordance with the law and 
regulations. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2003).

Duty to Notify

On receipt of a claim for benefits VA will notify the veteran 
of the evidence that is necessary to substantiate the claim.  
VA will also inform the veteran which information and 
evidence, if any, that he is to provide and which information 
and evidence, if any, VA will attempt to obtain on his 
behalf.  VA will also request that the veteran provide any 
evidence in his possession that pertains to the claim.  38 
C.F.R. § 3.159; Quartuccio, 16 Vet. App. 183 (2002).

A rating decision, statement of the case, and supplemental 
statement of the case, apprised the veteran of the reasons 
and bases for the VA decision, as well as the applicable law.  
Moreover, a March 2001 letter apprised the veteran of the 
information and evidence he needed to submit to substantiate 
his claims of service connection.  That letter also apprised 
the veteran of the division of responsibilities between VA 
and a claimant in the development of his claims, as well as 
VA's development assistance.  

The March 2001 letter did not address the issue of 
entitlement to an initial rating in excess of 10 percent for 
residuals of a concussion.  However, it has been determined 
by VA's Office of the General Counsel (hereinafter referred 
to as "GC") that, when a claim of service connection is 
granted and the veteran submits a notice of disagreement as 
to the disability evaluation assigned, notice under 
38 U.S.C.A. § 5103(a) is not required as to the claim raised 
in the notice of disagreement.  See VAOPGCPREC 8-2003 
(December 22, 2003).  Instead, it was concluded that the RO's 
only obligation under such circumstances is to develop or 
review the claim and, if the disagreement remains unresolved, 
to issue a statement of the case.  Id.  Such was done in the 
present case.  Thus, no further notice is required.

Based on the above, the Board finds that the requirements 
under the VCAA with respect to the duty to notify have been 
satisfied in this case and that no further notice is 
necessary as to any claims on appeal.

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. Jan. 13, 2004) held, in part, that a VCAA notice, 
as required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  

In the present case, regarding the issues on appeal, a 
substantially complete application was received in March 
2001.  Thereafter, as noted above, by letter dated May 17, 
2001, the RO provided notice to the claimant regarding what 
information and evidence was needed to substantiate the 
claims, as well as what information and evidence must be 
submitted by the claimant, what information and evidence 
would be obtained by VA, and the need for the claimant to 
submit any evidence in his or her possession that pertains to 
the claim.  Because the VCAA notice in this case was provided 
to the appellant prior to the initial AOJ adjudication 
denying the claims, the timing of the notice does comply with 
the express requirements of the law as found by the Court in 
Pelegrini.  As noted above, VCAA notice is not applicable to 
the "downstream" issue of entitlement to an increased 
initial rating for the service-connected right leg disability 
as it stems from a notice of disagreement, and not a 
substantially complete application.  See VAOPGCPREC 8-2003 
(December 22, 2003).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. Jan. 13, 2004) held, in part, that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must:  (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

In this case, the VCAA notice letter that was provided to the 
appellant does contain the "fourth element" on page 
numbered "3," and the Board finds that the appellant was 
fully notified of the need to give to VA any evidence 
pertaining to his claims.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, each of 
the four content requirements of a VCAA notice has been fully 
satisfied.

Duty to Assist

In general, the VCAA provides that VA will also make 
reasonable efforts to help the veteran obtain evidence 
necessary to substantiate the claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  VA's duty includes making efforts 
to obtain his service medical records, if relevant to the 
claim; other relevant records pertaining to service; VA 
medical records; and any other relevant records held by any 
other source.  The veteran is also required to provide the 
information necessary to obtain this evidence, including 
authorizations for the release of medical records.  In a 
claim for disability compensation, VA will provide a medical 
examination which includes a review of the evidence of record 
if VA determines it is necessary to decide the claim.  38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2003).

The Board finds that the RO has provided adequate assistance 
in the development of the veteran's claims.  The veteran's 
service medical reports are of record, as well as VA 
examination reports.  Additionally, private post service 
clinical reports are associated with the claims file.  Such 
private records include those from Saint Therese Hospital, 
dated in 1994 and 1995.  It was during that time period that 
the veteran alleges to have been treated at that facility for 
heat exhaustion.  The treatment reports of record do not 
reflect care for heat exhaustion.  Thus, there is the 
possibility that additional records remain outstanding.  
However, as will be explained, the evidence fails to 
establish a current disability in this case.  Therefore, it 
is immaterial that there may be records from 1995 showing 
treatment for heat exhaustion, since such evidence could not 
establish a current disability.  Consequently, the Board 
finds that, in the circumstances of this case, any additional 
development or notification would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant are to 
be avoided).

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  

Relevant law and regulations

Disability evaluations

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities 
(rating schedule), which is based upon the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  See 38 C.F.R. § 4.1.  In 
addition, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7.  In 
determining whether a claimed benefit is warranted, VA must 
determine whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Moreover, an appeal from the initial assignment of a 
disability rating, such as this case, requires consideration 
of the entire time period involved, and contemplates staged 
ratings where warranted.  See Fenderson v. West, 12 Vet. App. 
119 (1999).

Specific schedular criteria for rating mental disorders

Concussion residuals are rated by applying the criteria in 38 
C.F.R. § 4.130, Diagnostic Code 9403 (2003).  38 C.F.R. 
§ 4.124a, Diagnostic Code 8045 (2003).

The VA Schedule rating formula for mental disorders reads in 
pertinent part as follows:

100%  - Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.

70%  - Occupational and social impairment, with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence) spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

50%  - Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing effective 
work and social relationships.

30% - Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).

10% - Occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and ability 
to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication.

0% - A mental condition has been formally diagnosed, but 
symptoms are not severe enough either to interfere with 
occupational and social functioning or to require continuous 
medication.

38 C.F.R. § 4.130, Diagnostic Code 9403 (2003).

Global Assessment of Functioning (GAF)

GAF is a scale reflecting the psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health illness.  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 
267 (1996), citing Diagnostic and Statistical Manual of 
Mental Disorders (4th ed.1994). 

A GAF of 71 to 80 is defined as transient and expectable 
reactions to psychosocial stressors (e.g., difficulty 
concentrating after family argument) or no more than slight 
impairment in social, occupational or school functioning 
(e.g., temporarily falling behind in schoolwork).  

GAF scores ranging between 61 to 70 reflect some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, and has some 
meaningful interpersonal relationships. 

Scores ranging from 51 to 60 reflect more moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co- workers). 

Scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job). 

Scores ranging from 31 to 40 reflect some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up other children, is defiant at home, and 
is failing at school).  

A score from 21 to 30 is indicative of behavior that is 
considerably influenced by delusions or hallucinations or 
serious impairment in communication or judgment or inability 
to function in almost all areas. 

A score of 11 to 20 denotes some danger of hurting one's self 
or others (e.g., suicide attempts without clear expectation 
of death; frequently violent; manic excitement) or 
occasionally fails to maintain minimal personal hygiene 
(e.g., smears feces) or gross impairment in communication (e. 
g., largely incoherent or mute). 

A GAF score of 1 to 10 is assigned when the person is in 
persistent danger of severely hurting self or others 
(recurrent violence) or there is persistent inability to 
maintain minimal personal hygiene or serious suicidal acts 
with clear expectation of death. See 38 C.F.R. § 4.130 
[incorporating by reference the VA's adoption of the American 
Psychiatric Association: DIAGNOSTIC AND STATISTICAL MANUAL 
FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), for rating 
purposes].

Service connection

According to the law, service connection is warranted if it 
is shown that a veteran has a disability resulting from an 
injury incurred or a disease contracted in the line of duty, 
or for aggravation of a preexisting injury or disease in 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2003).  Service connection may also 
be granted for any disease diagnosed after discharge when all 
of the evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).  Additionally, service 
connection shall be established for a disability which is 
proximately due to or the result of a service-connected 
disability.  38 C.F.R. § 3.310(a).

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

That a condition or injury occurred in service alone is not 
enough; there must be a current disability resulting from 
that condition or injury.  See Rabideau v. Derwinski, 2 Vet. 
App. 141, 144 (1992); Chelte v. Brown, 10 Vet. App. 268, 271 
(1997).

I.  Entitlement to an initial rating in excess of 10 percent 
for residuals of a concussion.

Factual background

In July 2001, the veteran was examined by VA.  The VA 
examination report noted that the veteran worked in an office 
as an administrative assistant.  The report of examination 
also noted that, during service, the veteran was involved in 
an automobile accident.  He was a passenger in a car that was 
rear-ended by another vehicle.  His seat broke and he fell 
backward, cutting his head.  As a result of the trauma he was 
incoherent for about 3 hours.  He was hospitalized and the 
wound was sutured.  A CT scan was performed and was within 
normal limits.  He complained that he had experienced dull 
headaches, since that time, that could last from 3 to 4 
hours.  He rated such headaches as 6 out of 10 in intensity.  
Such headaches were not accompanied by nausea or vomiting.  
To relieve his headache pain, including at work, he took 
ibuprofen, and the headache usually went away, and he was 
able to finish his work.  The veteran's headaches occurred 
approximately 2 times per week, frequently in the evening.  

Objective examination revealed no findings of concussion 
residuals.  Neurologic testing was normal.  Nonetheless, the 
veteran was diagnosed with post-concussion syndrome.  

The claims file does not demonstrate any additional treatment 
concerning residuals of a concussion.

Discussion
 
The veteran is presently assigned a 10 percent evaluation for 
the residuals of a concussion.  He essentially contends that 
his condition has always been more severe than reflected in 
the 10 percent award, and that a higher rating is warranted 
from the date of claim.  

The veteran's concussion residuals are rated under Diagnostic 
Code 9304.  That Code section follows the criteria under 
38 C.F.R. § 4.130 for mental disorders.  As noted previously, 
in order to be entitled to the next-higher 30 percent rating 
under that Code section, the evidence must demonstrate 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).  

While the veteran has reported occasional decrease in work 
efficiency and ability to perform occupational tasks due to 
his subjective complaints of headaches, there has been no 
demonstration of intermittent periods of inability to perform 
occupational tasks, as required by the next higher rating.  
On VA examination in July 2001, the veteran specifically 
noted that when he had a headache at work, he was still able 
to finish his work, as his headaches were responsive to 
ibuprofen.  

The medical evidence also fails to establish depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, or memory loss.  In fact, 
the only symptom documented in relation to the veteran's in-
service concussion is that of intermittent headaches.  
Therefore, it is clear that the veteran's disability picture 
is not reflected in the criteria for the next higher 30 
percent rating under Diagnostic Code 9304.  Thus, that Code 
section cannot serve as a basis for a higher evaluation.  

The Board has also considered whether any alternate 
Diagnostic Codes might allow for a grant of the benefit 
sought on appeal.  In this vein, the Board notes that 
Diagnostic Code 8100 concerns migraine headaches.  Under that 
Code section, a 30 percent rating is for application where 
the evidence demonstrates migraines with characteristic 
prostrating attacks occurring on an average once a month over 
the last several months.  However, while the evidence shows 
subjective complaints of headaches occurring twice weekly, 
there is no showing of severity sufficient as to allow for an 
increased rating by analogy under Diagnostic Code 8100.  The 
veteran has reported that his headaches are usually relieved 
by ibuprofen, and there has been no demonstration of 
prostrating attacks, as required for the next higher 
evaluation.  No other rating codes apply.  

In conclusion, the evidence of record most nearly 
approximates the veteran's presently assigned 10 percent 
rating under Diagnostic Code 9403, for the entirety of the 
claims period.  As there is not an approximate balance of 
positive and negative evidence regarding the merits of the 
appellant's claim that would give rise to a reasonable doubt 
in favor of the appellant, the benefit of the doubt rule is 
not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).

Finally, the evidence does not reflect that the veteran's 
concussion residuals have caused marked interference with 
employment (i.e., beyond that already contemplated in the 
assigned evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  Hence the 
Board is not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) for 
assignment of an extra-schedular evaluation.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

II.  Service connection for heat exhaustion.

Factual background

The veteran's entrance examination, performed in September 
1987, was normal.   The service medical records reveal that 
on July 1, 1990, the veteran complained of heat exhaustion.  
He had been working in the fire room for about 16 hours when 
he began to feel lightheaded and dizzy.  He was assessed with 
heat exhaustion/dehydration.  The treatment plan involved IV 
solution and bed rest.  

On July 9, 1990, the veteran underwent his separation 
physical.  The examination was normal and no mention was made 
of his heat exhaustion episode of July 1, 1990.  In a report 
of medical history completed at that time, the veteran did 
note dizziness and fainting spells.  

On July 12, 1990, the veteran again presented to emergency 
sick call with complaints of dizziness and nausea.  The 
veteran had been working in the boiler room when he became 
dizzy.  He drank a quart of water at that time.  A diagnosis 
of heat exhaustion was rendered and IV treatment was ordered.  
A follow-up examination was conducted the following day, at 
which time the veteran felt much better.  

Following active service, the veteran underwent a physical 
examination in April 1994 in connection with his duties as a 
member of the United States Navy Reserve.  That examination 
revealed no abnormalities, though the veteran again noted a 
history of dizziness.  

The veteran was examined by VA in July 2001.  The veteran 
described two episodes of heat exhaustion suffered during 
active duty while working in a boiler room.  He stated that, 
since that time, he had experienced about 3 more episodes of 
heat exhaustion, most recently in 1995.  At that time, he was 
at a picnic area and became overexposed to the sun.  He was 
treated at the emergency room of the Saint Therese Hospital 
in Waukegan, Illinois.  Treatment did not involve IV fluids 
on that occasion.  Rather, the veteran was merely observed 
and was sent home without medication.  

Following objective examination in July 2001, the veteran was 
diagnosed with a history of heat exhaustion.  

No other evidence of record reveals complaints of, of 
treatment for, heat exhaustion.   

Analysis

As stated earlier, in order to establish service connection, 
there must be medical evidence of a current disability.  In 
the present case, the record does not establish a current 
chronic residual disability due to heat exhaustion in 
service.  Rather, the evidence reveals episodes of heat 
exhaustion in service with no permanent residual or chronic 
disability to the veteran, as well as the veteran's reported 
history of episodes subsequent to service which have not been 
shown by competent (clinical) evidence to be related to 
service.  Further, by the veteran's own account, he has not 
suffered an episode of heat exhaustion since 1995, which was 
nine years ago.  Thus, an award of service connection is not 
appropriate in this case.  See Brammer, 3 Vet. App. 223, 225.

In summary, inasmuch as the veteran has no current diagnosed 
condition of other organs that has been linked to heat 
exhaustion in service, the preponderance of the evidence is 
against the veteran's claim and service connection for such 
is not warranted.  See Rabideau and Chelte, both supra.   
See also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); 
Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998).  
Accordingly, the veteran's claim of service connection for 
residual disability of heat exhaustion fails.  The benefit 
sought on appeal is denied.  



III.  Service connection for scar tissue of the right leg, 
claimed as a residual of a laceration wound of the right leg.

Factual background

The veteran's September 1987 enlistment examination revealed 
no abnormality of the right leg.  The service medical records 
then show that, in September 1989, the veteran sustained a 
laceration of his right lower leg when he slipped on a wet 
deck and fell, catching his leg under machinery.  Physical 
examination revealed a 6 - 7 centimeters laceration to the 
anterior aspect of the right lower leg.  The laceration 
exposed the fascial layer below the subcutaneous layer.  The 
assessment was laceration to the anterior right lower leg.  
The wound was sutured and Bacitracin was applied.  

A treatment report dated in October 1989 revealed that the 
area around the sutures was tender and swollen.  There was a 
bruise around the suture site.  The veteran was instructed to 
keep his right leg elevated at night, and to stay off the leg 
as much as possible.  The veteran continued to receive 
treatment for his right leg laceration throughout October 
1989.  The assessments included slow resolving laceration and 
infection laceration of the right leg.  From October 11, 1989 
to October 14, 1989, it was clinically noted that there was 
tissue granulation forming inside the wound, and mild 
infection noted.  On October 14, 1989, it was also noted as 
having signs of cellulitis.  By October 16, 1989, the wound 
was described as "resolving."  A treatment note dated 
October 27, 1989 indicated that the right lower leg was 
progressively healing.  The skin irritation around the wound 
site was noted to be improving as well.  

The service medical records show further treatment for the 
right leg laceration in November 1989.  Mild infection of 
peripheral cellulitis was noted and the healing of the leg 
was retarded.  The assessments included cellulitis 
surrounding the wound and other side of the leg.  Another 
treatment report dated in November 1989 indicated the veteran 
had had wound closure failure due to infection.  The 
diagnoses were cellulitis and retarded healing.  He was 
referred to the surgery clinic.  The veteran underwent 
consultation by the surgery clinic and plastic surgery was 
performed.  A subsequent report, dated November 28, 1989, 
indicated that the wound had healed.  The veteran was to wear 
an ace wrap for an additional 2 to 3 weeks.  

The service medical records next show that in May 1990 the 
veteran was treated for an abrasion on his right lower leg.  
The report indicates the veteran stated that the wound was 
scar tissue from an injury sustained when he was 12 years 
old.  The veteran explained that he had "tore off" the scar 
while working in the boiler room.  Physical examination 
revealed a 2.5 centimeter wound from avulsed scar tissue on 
the posterior aspect of the right lower leg.  There was a 
minimal amount of serous drainage on the wound area, and he 
was nontender in the area surrounding the wound.  The 
avulsion area was pink in color with good capillary refill to 
the surrounding area.  

Additionally, during service, the veteran suffered a 
contusion of his right leg in July 1990 when he was struck by 
a pipe wrench on the right shin bone.  Swelling and bruising 
over the tibial bone, approximately 31/2 centimeters in 
diameter, was observed.  A previous laceration scar, 
approximately 31/2 centimeters long was also observed on the 
right lower leg.  The assessment was contusion of the right 
lower leg.

At his separation examination in July 1990, a 4 cm. healed 
laceration of the anterior right tibial region was noted.  
Also noted was a 1.5-inch scar on the right lower leg.  

A report of a July 1992 private biopsy of a right leg 
pigmented macule noted a final diagnosis of mild acanthosis 
with increase of melanin deposits focally in the basal layer.  

The veteran sought treatment for his right leg in March 1998.  
The veteran was treated by G. T. H., M.D.  The impression was 
infected cellulitis, right shin.  

The veteran was examined by VA in August 2001.  A 2.5-inch 
scar was noted over the mid-portion of the right tibia.  The 
scar was nontender and moved easily.  The scar was not 
attached to the deeper tissue.  There was no evidence of any 
local infection or irritation.  The final diagnosis was that 
of a residual scar over the mid-portion of the right tibia.  
The examiner again noted that the scar moved freely, was 
nontender, and showed no sign of disability or restriction of 
activity.  

By rating decision in November 2001, service connection was 
established for residuals of laceration of the anterior right 
leg.  A rating was assigned pursuant to the schedular 
criteria for evaluating impairment of the anterior muscles of 
the leg.  38 C.F.R. § 4.73 Diagnostic Code 5312 (2003).  

Analysis

As stated earlier, in order to establish service connection, 
there must be medical evidence of a current disability.  In 
the present case, VA examination in August 2001 confirmed the 
presence of residual scar tissue of the right anterior tibial 
area, the area of the laceration wound demonstrated in the 
service medical records.  It is significant to note that, 
when seen in November 1989, it was clinically noted that the 
laceration wound involved infection of peripheral cellulitis 
surrounding the wound and other side of the leg.  

In summary, as the veteran has been shown to have current 
scar tissue as a residual of the right anterior leg 
laceration wound, including peripheral cellulitis surrounding 
the laceration wound and other side of the leg, the evidence 
supports his claim of entitlement to service connection for 
right leg scar tissue as a residual of a laceration wound in 
service.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49, 54-56 (1990).   Accordingly, the benefit sought 
on appeal is granted.  




ORDER

Entitlement to an initial rating in excess of 10 percent for 
residuals of a concussion is denied.

Entitlement to service connection for residual disability of 
heat exhaustion is denied.

Entitlement to service connection for scar tissue of the 
right leg, residual of a laceration wound, is granted.



                  
_________________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



